Ex. 10.1
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
WITH SILVERLEAF RESORTS, INC.
     THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made
between SILVERLEAF RESORTS, INC., a Texas corporation (“Silverleaf”), and SHARON
K. BRAYFIELD (the “Employee”).
R E C I T A L S:
     A. Employee is a key executive officer and employee of Silverleaf;
     B. Employee and Silverleaf entered into an Employment Agreement effective
as of January 1, 2007; and
     C. Employee and Silverleaf have jointly agreed to a change of Employee’s
title, duties and responsibilities as of the Effective Date of this Agreement;
and
     D. Prior to the Effective Date Employee served as President of Silverleaf,
while after the Effective Date Employee will become President of a newly created
division within Silverleaf dedicated to Owner Based Marketing.
     NOW, THEREFORE, in consideration of the premises and terms hereinafter set
forth, the parties agree as follows:
A G R E E M E N T:
     Section 1. Employment. Employee shall be employed by Silverleaf as
President—Owner Based Marketing and Sales Administration, as of the Effective
Date hereof through December 31, 2009 (the “Term”), unless sooner terminated
pursuant to the termination provisions of this Agreement. Employee may not
engage in other employment while he or she is in the employ of Silverleaf
pursuant to this Agreement.
     Section 2. Duties. Employee agrees to devote such time, attention and
energies as are necessary to fulfill his or her duties as reasonably specified
by the Board of Directors of Silverleaf from time to time for an employee of
Employee’s position. Employee further agrees that he or she will promote the
best interests and welfare of Silverleaf and shall perform any and all duties to
the best of his or her abilities. The Employee shall:
          (a) Non-Competition: Not render to others, during his or her
employment with Silverleaf, service of any kind for compensation or promote,
participate or engage in any other business activity which would conflict or
interfere with the performance of his or her duties or loyalty under this
Agreement, including, but not limited to, participating in the promotion or sale
of products or services for a competitor of Silverleaf or otherwise engage in
business with such competitor;

 



--------------------------------------------------------------------------------



 



          (b) Regulatory Laws: Abide by all applicable statutes, rules and
regulations of each State in which services may be rendered; and
          (c) Silverleaf Rules: Abide by all rules, regulations and policies
issued by Silverleaf, which are pertinent to Employee’s duties and obligations.
     Section 3. Compensation. As compensation for the services rendered pursuant
to this Agreement:
          (a) Base Compensation: Silverleaf shall pay Employee base compensation
computed at the annual rate of Four Hundred, Seventy-Five Thousand and No/100
Dollars ($475,000.00), payable in semi-monthly payments on the 15th day and the
last day of each month.
          (b) Incentive Compensation: Employee shall be entitled to participate
in any bonus, incentive, stock option or other compensation plans of Silverleaf
only to the extent the Board of Directors of Silverleaf may deem appropriate
from time to time.
          (c) Company Vehicle: Silverleaf shall furnish Employee a company owned
vehicle for use by Employee in performing his or her duties, and Silverleaf
shall pay all expenses associated therewith.
          (d) Fringe Benefits: Silverleaf shall provide Employee health and life
insurance under its group plans as they may exist from time to time. The cost of
any coverage of any of the Employee’s family members under Silverleaf’s group
plans shall be paid by the Employee. The Employee shall also be entitled to such
vacation time, sick leave and other fringe benefits as may be specified by the
Board of Directors of Silverleaf from time to time for its executive personnel.
     Section 4. Termination Payments. If Employee’s employment with Silverleaf
is terminated prior to a Change of Control, the payment to Employee of all
compensation earned to the date of termination (the “Earned Compensation”) shall
be in full satisfaction of all of Employee’s claims against Silverleaf under
this Agreement and Employee shall be entitled to no other termination pay. If
Employee’s employment is terminated after a Change of Control and during the
Term or any extended Term of this Agreement, then the following provisions shall
apply:
          (a) Good Cause or Voluntary Termination: If Silverleaf terminates
Employee’s employment for Good Cause, or if Employee voluntarily terminates
Employee’s employment other than for Good Reason, then Employee shall be
entitled to the Earned Compensation only.
          (b) No Good Cause or Good Reason: If Silverleaf terminates Employee’s
employment other than for Good Cause, or if Employee terminates Employee’s
employment for Good Reason, then Employee shall be entitled to the Earned
Compensation and to Severance Pay. For this purpose, Severance Pay means an
amount of compensation equal to

2



--------------------------------------------------------------------------------



 



two (2) times the sum of the total cash compensation received by the Employee
for the immediately preceding calendar year, including but not limited to any
base compensation, commissions, bonuses, and similar cash items, but exclusive
of any fringe benefits, vehicle usage and similar non-cash items. The Severance
Pay shall be payable in a lump sum within thirty (30) days after the termination
of employment. As a condition precedent to the payment of the Severance Pay,
Employee agrees to execute and deliver to Silverleaf a general release of
Silverleaf and its affiliates from any and all other claims that Employee might
have against Silverleaf and its affiliates, the form of which will be provided
by Silverleaf.
     (c) Death or Incapacity: If Employee’s employment is terminated because of
Employee’s death, or Employee’s incapacity and inability to perform Employee’s
duties hereunder due to Employee’s physical or mental illness, then Employee
shall be entitled to the Earned Compensation only.
          Section 5. Termination Payment Definitions. For purposes of Section 4,
the following definitions shall apply:
     (a) Change of Control: “Change of Control” shall mean the occurrence of any
of the following events after the Effective Date:
          [1] Individuals who, on the Effective Date, constitute the Board of
Directors (the “Board”) of Silverleaf (the “Incumbent Directors”) cease for any
reason to constitute at least a majority of the Board, provided that any person
becoming a director subsequent to such date, whose election or nomination for
election was approved by a vote of at least two-thirds of the Incumbent
Directors then on the Board (either by a specific vote or by approval of the
proxy statement of Silverleaf in which such person is named as a nominee for
director, without written objection to such nomination) shall be an Incumbent
Director; provided, however, that no individual initially elected or nominated
as a director of Silverleaf as a result of an actual or threatened election
contest with respect to directors or as a result of any other actual or
threatened solicitation of proxies or consents by or on behalf of any person
other than the Board shall be deemed to be an Incumbent Director;
          [2] The consummation of any sale, transfer or other disposition of all
or substantially all of the assets of the business of Silverleaf through one
transaction or a series of related transactions to one or more persons or
entities;
          [3] Any “Person” (as such term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934 (the “Exchange Act”) and as used in
Sections 13(d)(3) and 14 (d)(2) of the Exchange Act), other than Robert E. Mead,
is or becomes a “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of Silverleaf representing more than
50% of the

3



--------------------------------------------------------------------------------



 



combined voting power of Silverleaf’s then outstanding securities eligible to
vote for the election of the Board;
          [4] The consummation of a merger, consolidation, reorganization,
statutory share exchange or similar form of corporate transaction involving
Silverleaf or any of its subsidiaries that requires the approval of Silverleaf’s
stockholders, whether for such transaction or the issuance of securities in the
transaction; or
          [5] The stockholders of Silverleaf approve a plan of complete
liquidation or dissolution.
     (b) Good Cause: “Good Cause” shall be deemed to exist if Employee:
          [1] Willfully breaches or habitually neglects the duties that the
Employee is required to perform under the terms of this Agreement;
          [2] Willfully violates reasonable and substantial rules, regulations
or policies governing employee performance;
          [3] Willfully refuses to obey reasonable orders in a manner that
amounts to insubordination; or
          [4] Willfully commits clearly dishonest acts toward Silverleaf.
For such purposes, no act or failure to act by Employee shall be considered
“willful” unless done or omitted to be done by Employee in bad faith and without
reasonable belief that Employee’s action or omission was in the best interests
of Silverleaf or its affiliates. Any act, or failure to act, based upon
authority given pursuant to a resolution duly adopted by the Board or based upon
the advice of counsel for Silverleaf shall be conclusively presumed to be done,
or omitted to be done, by Employee in good faith and in the best interests of
Silverleaf. Good Cause shall also not exist pursuant to clause [1], [2] or [3],
unless Employee has failed to correct the activity alleged to constitute Good
Cause within thirty (30) days following written notice from Silverleaf of such
activity, which notice shall specifically set forth the nature of such activity
and the corrective action reasonably sought by Silverleaf. Notwithstanding the
foregoing, the termination of the Employee’s employment for Good Cause shall be
pursuant to the action of the Board, taken in conformity with the By-laws of
Silverleaf.
     (c) Good Reason: “Good Reason” shall mean the occurrence of any of the
following events after a Change of Control:
          [1] The failure by Silverleaf to pay Employee the compensation and
benefits due Employee under Section 3;

4



--------------------------------------------------------------------------------



 



          [2] A material diminution in Employee’s responsibilities or authority,
or a diminution of Employee’s title;
          [3] Employee is required to relocate for purposes of Employee’s
employment with Silverleaf;
          [4] Any material breach of this Agreement by Silverleaf; or
          [5] The failure of any successor to all or substantially all of the
business and/or assets of Silverleaf to assume this Agreement.
Provided, however, Employee must give written notice to Silverleaf of the event
constituting Good Reason within thirty (30) days of Employee’s knowledge of the
event, or such event shall not constitute Good Reason. Provided, further, Good
Reason shall not be deemed to exist unless Silverleaf fails to cure the event
giving rise to Good Reason within thirty (30) days after receipt of the written
notice from Employee.
     Section 6. Confidentiality.
     (a) Nondisclosure and Nonuse: Employee acknowledges that during his or her
employment with Silverleaf, he or she may have access to and become acquainted
with Silverleaf Confidential Information, as defined below. Except as Employee’s
duties during his or her employment with Silverleaf may require or Silverleaf
may otherwise consent in writing, Employee agrees that he or she shall not at
any time disclose or use, directly or indirectly, either during or subsequent to
his or her employment with Silverleaf, any Silverleaf Confidential Information.
     (b) Confidential Information: For purposes of the foregoing provisions,
“Silverleaf Confidential Information” shall mean (1) any and all confidential
and proprietary business information and trade secrets concerning the business
and affairs of Silverleaf and its affiliates, including but not limited to all
marketing, sales and lead generation techniques, know-how and studies, timeshare
member lists, other customer and lead lists, current and anticipated customer
requirements, price lists, business plans, training programs, computer software
and programs, and computer software and data-base technologies, systems,
structures and architectures (and related processes, formulae, compositions,
improvements, devices, know-how, inventions, discoveries, concepts, ideas,
designs, methods and information), (2) any and all information concerning the
business and affairs of Silverleaf and its affiliates (including but not limited
to their historical financial statements, financial projections and budgets,
historical and projected sales, capital spending budgets and plans, the names
and backgrounds of key personnel, personnel training and techniques and
materials, however documented), and (3) any and all notes, analysis,
compilations, studies, summaries, and other material prepared by or for
Silverleaf and its affiliates containing or based, in whole or in part, on any
information included in the foregoing.

5



--------------------------------------------------------------------------------



 



     Section 7. Non-Interference. Employee further agrees that during his or her
employment and for a period of two (2) years after the effective date of any
Termination, Employee shall not, either on his or her own account or jointly
with or as a manager, agent, officer, employee, consultant, partner, joint
venturer, owner or shareholder or otherwise on behalf of any other person, firm
or corporation: (1) carry on or be engaged or interested directly or indirectly
in, or solicit, the manufacture or sale of goods or provision of services to any
person, firm or corporation which, at any time during his or her employment has
been or is a customer or in the habit of dealing with Silverleaf or its
affiliates in their business if it would adversely affect Silverleaf’s business,
(2) endeavor, directly or indirectly, to canvas or solicit in competition with
Silverleaf or its affiliates or to interfere with the supply of orders for goods
or services from or by any person, firm or corporation which during this or her
employment has been or is a supplier of goods or services to Silverleaf or its
affiliates if it would adversely affect Silverleaf’s business, or (3) directly
or indirectly solicit or attempt to solicit away from Silverleaf or its
affiliates any of its officers, employees or independent contractors or offer
employment or business to any person who, on or during the 6 months immediately
preceding the date of such solicitation or offer, is or was an officer, employee
or independent contractor of Silverleaf or its affiliates.
     Section 8. Noncompetition.
     (a) Covenant: Employee covenants and agrees that he or she shall not, for a
period of two (2) years after the effective date of any Termination, working
alone or in conjunction with one or more other persons or entities, for
compensation or not, permit his or her name to be used by or engage in or carry
on, directly or indirectly, either for himself or herself or as a member of a
partnership or other entity or as a stockholder, investor, officer or director
of a corporation or as an employee, agent, associate or contractor of any
person, partnership, corporation or other entity, any business in competition
with the business of Silverleaf or its affiliates, as carried on by Silverleaf
or its affiliates immediately prior to the effective date of any Termination,
but only for as long as such business is carried on by (1) Silverleaf or its
affiliates or (2) any person, corporation, partnership, trust or other
organization or entity deriving title from Silverleaf or its affiliates to the
assets and goodwill of the business being carried on by Silverleaf or its
affiliates immediately prior to the effective date of any Termination, in any
county of any state of the United States in which Silverleaf or its affiliates
conducts such business or markets the products of such business immediately
prior to the effective date of any Termination.
     (b) Tolling. If Employee violates any covenant contained in this Section,
then the term of such violated covenant shall be tolled for the period
commencing on the commencement of such violation and ending upon the earlier of
(1) such time as such violation shall be cured by Employee to the reasonable
satisfaction of Silverleaf, (2) final adjudication (including appeals) of any
action filed for injunctive relief or damages arising out of such violation, and
(3) the expiration of 24 months after Termination during which no violation of
the covenant has occurred.
     (c) Reformation. If, in any judicial proceeding, the court shall refuse to
enforce any covenant contained in this Section because the time limit is too
long, it is expressly understood and agreed between Silverleaf and Employee that
for purposes of such proceeding such time limitation shall be deemed reduced to
the extent necessary to permit enforcement of such covenant. If, in any judicial
proceeding, the court shall refuse to enforce any covenant contained in this
Section because it is more extensive (whether as to geographic area, scope of
business or otherwise) than necessary to protect the business and goodwill of
Silverleaf and/or its affiliates, it is expressly

6



--------------------------------------------------------------------------------



 



understood and agreed between Silverleaf and Employee that for purposes of such
proceeding the geographic area, scope of business or other aspect shall be
deemed reduced to the extent necessary to permit enforcement of such covenant.
     Section 9. Injunctive Relief. Employee acknowledges that a breach of
Sections 6, 7, or 8 hereof would cause irreparable damage to Silverleaf and/or
its affiliates, and in the event of Employee’s breach of the provisions of
Sections 6, 7 or 8 hereof, Silverleaf shall be entitled to a temporary
restraining order and an injunction restraining Employee from breaching such
Sections without the necessity of posting bond or proving irreparable harm, such
being conclusively admitted by Employee. Nothing shall be construed as
prohibiting Silverleaf from pursuing any other available remedies for such
breach, including the recovery of damages from Employee. Employee acknowledges
that the restrictions set forth in Sections 6, 7 and 8 hereof are reasonable in
scope and duration, given the nature of the business of Silverleaf and its
affiliates. Employee agrees that issuance of an injunction restraining Employee
from breaching such Sections in accordance with their terms will not pose an
unreasonable restriction on Employee’s ability to obtain employment or other
work following the effective date of any Termination.
     Section 10. Employee Investments. Anything to the contrary herein
notwithstanding, Employee: (1) shall not be prohibited from investing his or her
assets in such form or such manner as will not, in the aggregate, detract from
the performance by Employee of his or her duties hereunder and will not violate
the provisions of Sections 6, 7 or 8 hereof; and (2) shall not be prohibited
from purchasing stock in any publicly traded company solely as a stockholder so
long as Employee does not own (together or separately or through his or her
affiliates) more than two percent (2%) of the stock in any company, other than
Silverleaf, which is engaged in the timeshare business.
     Section 11. Employee’s Representations. Employee represents and warrants
that he or she is free to enter into and perform each of the terms and
conditions hereof, and that his or her execution and performance of this
Agreement does not and will not violate or breach any other Agreement between
Employee and any other person or entity.
     Section 12. Termination. Employee’s employment shall terminate upon the
expiration of the Term of this Agreement, or prior thereto: (1) upon written
notice by either party, at any time and for any or no reason whatsoever, at
least thirty (30) days prior to the effective date of the termination; or (2) as
of the end of the month of Employee’s death, or incapacity and inability to
perform Employee’s duties hereunder due to Employee’s physical or mental illness
(the “Termination”). The Term of this Agreement may be extended only: (1) by the
written agreement of Employee and Silverleaf; or (2) by Silverleaf, in its sole
discretion, by the giving of written notice to Employee of a one (1) year
extension of the then Term of this

7



--------------------------------------------------------------------------------



 



Agreement no later than sixty (60) days prior to the expiration of the then Term
of this Agreement. If Silverleaf unilaterally extends the Term as provided
above, Employee, in Employee’s sole discretion, may reject the extension by
giving written notice to Silverleaf within thirty (30) days of the date of
Silverleaf’s notice of the extension, in which event the Term shall not be
extended.
     Section 13. Return of Materials and Vehicles: Employee understands and
agrees that any training manuals, sales and promotional material, vehicles or
other equipment provided to him or her by Silverleaf in connection with this
Agreement shall remain the sole property of Silverleaf, and shall be used by the
Employee exclusively for Silverleaf’s benefit. Upon termination of this
Agreement, any such material, vehicles or other equipment shall be immediately
returned to Silverleaf.
     Section 14. Non-Binding Alternate Dispute Resolution. Except for actions
brought by Silverleaf pursuant to Section 9 hereof:
     (a) Agreement to Utilize: The parties shall attempt to settle any claim or
controversy arising from this Agreement through consultation and negotiation in
good faith and a spirit of mutual cooperation prior to the commencement of any
legal action. If such attempts fail, then the dispute shall be mediated by a
mutually-accepted mediator to be chosen by the parties within forty-five
(45) days after written notice demanding mediation is sent by one party to the
other party. Neither party may unreasonably withhold consent to the selection of
a mediator, and the parties shall share the costs of the mediation equally. By
mutual written agreement, however, the parties may postpone mediation until they
have completed some specified but limited discovery regarding the dispute. The
parties may also agree to replace mediation with any other form of alternate
dispute resolution (“ADR”) available in Texas, such as a mini-trial or
arbitration.
     (b) Failure to Resolve: Any dispute which the Parties cannot resolve
through negotiation, mediation or any other form of ADR, within six (6) months
of the date of the initial demand for mediation, may then be submitted to the
appropriate court for resolution. The use of negotiation, mediation, or any
other form of ADR procedures will not be construed under the doctrines of
laches, waiver or estoppel to affect adversely the rights of either party.
     Section 15. Waiver. Silverleaf’s failure at any time to require performance
by Employee of any of the provisions hereof shall not be deemed to be a waiver
of any kind nor in any way affect the rights of Silverleaf thereafter to enforce
the provisions hereof. In the event that either party to this Agreement waives
any provision of this Agreement or any rights concerning any breach or default
of the other party hereto, such waiver shall not constitute a continuing waiver
of any such provision or breach or default of the other party hereto.

8



--------------------------------------------------------------------------------



 



     Section 16. Successors, Assignability.
     (a) Silverleaf Successors: The provisions of this Agreement shall inure to
the benefit of and be binding upon Silverleaf, its successors, assigns and other
affiliated entities, including, but not limited to, any corporation or other
entity which may acquire all or substantially all of Silverleaf’s assets or with
or into which Silverleaf may be consolidated, merged or reorganized. Upon any
such merger, consolidation or reorganization, the term “Silverleaf” as used
herein shall be deemed to refer to any such successor.
     (b) No Assignment by Employee: The parties hereto agree that Employee’s
services hereunder are personal and unique, and that Silverleaf is executing
this Agreement in reliance thereon. This Agreement shall not be assignable by
Employee.
     Section 17. Severability. If one or more of the provisions contained in
this Agreement shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement, but shall be deemed
stricken and severed from this Agreement and the remaining terms of this
Agreement shall continue in full force and effect.
     Section 18. Governing Law and Venue. This Agreement shall be deemed to have
been made and entered into in the State of Texas and its validity, construction,
breach, performance and operation shall be governed by the laws of that state.
The obligations hereunder of Silverleaf shall be performable in Dallas County,
Texas, and venue for any suit involving this Agreement shall lie exclusively in
Dallas County, Texas.
     Section 19. Entire Understanding. This Agreement sets forth the entire
understanding between the parties with respect to the employment of Employee,
and no other representations, warranties or agreements whatsoever have been made
by Silverleaf to Employee. Further, this Agreement may not be modified or
amended except by another instrument in writing executed by both of the parties.
     Section 20. Notices. All notices and communications under this Agreement
shall be sent to the parties at the following addresses or such other addresses
that the parties may subsequently designate in writing.

  (a)   Silverleaf:         Silverleaf Resorts, Inc.
Attention: Robert E. Mead, Chief Executive Officer
1221 River Bend, Suite 120
Dallas, Texas 75247

9



--------------------------------------------------------------------------------



 



  (b)   Employee:         Sharon K. Brayfield
2135 Texas Ash
Irving, TX 75063

     Section 21. Section Headings. Section and paragraph headings are inserted
herein only for convenience and shall not be used to interpret any of the
provisions hereof.
     Section 22. Counterparts. This Agreement may be executed in counterparts,
each of which shall be an original, but all of which together shall constitute
one and the same original.
     Section 23. Effective Date. This Agreement is executed on the date set
forth below, but shall be effective as of May 7, 2009 (the “Effective Date”).

              Dates of Execution:   “SILVERLEAF”         SILVERLEAF RESORTS,
INC.    
 
           
May 7, 2009
  By:   /S/ ROBERT E. MEAD    
 
     
 
ROBERT E. MEAD,    
 
      Chief Executive Officer    
 
                “EMPLOYEE”    
 
            May 11, 2009       /S/ SHARON K. BRAYFIELD                    SHARON
K. BRAYFIELD   

10